Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for
the purpose of establishing the defense of res
judicata, collateral estoppel, or the law of the
                                                                     Oct 16 2014, 9:17 am
case.


ATTORNEY FOR APPELLANT:

TERRY A. WHITE
Olsen & White, LLP
Evansville, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DOUGLAS W. ZEHNER,                                 )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
              vs.                                  )      No. 87A01-1401-DR-44
                                                   )
PAMELA S. ZEHNER,                                  )
                                                   )
       Appellee-Respondent.                        )


                    APPEAL FROM THE WARRICK SUPERIOR COURT
                      The Honorable Sheila M. Corcoran, Special Judge
                             Cause No. 87D02-1302-DR-172


                                       October 16, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                             STATEMENT OF THE CASE

      Douglas Zehner filed a petition to dissolve his marriage to Pamela Zehner. He

appeals the trial court’s award of spousal maintenance and award of attorney’s fees to

Pamela. We affirm.

                                         ISSUES

      Douglas raises two issues, which we restate as:

      I.     Whether the trial court erred by ordering Douglas to pay spousal
             maintenance.

      II.    Whether the trial court erred by ordering Douglas to pay $750 of Pamela’s
             attorney’s fees.

                       FACTS AND PROCEDURAL HISTORY

      Douglas and Pamela married in 2008.          No children were born during their

relationship. Their marriage was tumultuous, and they separated several times. Douglas

filed for divorce two times but withdrew both petitions.

      The parties separated for the last time in January 2013. Douglas filed a third

petition for divorce in February 2013, beginning this case. In April 2013, the parties told

the trial court they had reached a tentative agreement requiring Douglas to pay temporary

spousal maintenance to Pamela. Appellant’s App. pp. 37, 39. The parties did not submit

a proposed provisional order to the court for approval, and the court did not order

Douglas to provide temporary maintenance. Despite the absence of an order, Douglas

began paying maintenance to Pamela.

      In July 2013, Douglas asked the court to end any temporary maintenance

obligation and ceased making payments. Pamela filed a motion to have Douglas held in

                                            2
contempt. In September 2013, the court held oral argument and found Douglas in

contempt for failure to pay temporary maintenance. The court ordered Douglas to pay

$2,400 in past due maintenance and $750 in attorney’s fees.

       Douglas paid the arrearage, but not the attorney’s fees. Next, he filed a motion to

correct error, asserting that the parties’ agreement had never been formalized in a

provisional order.   He did not resume the maintenance payments after paying the

arrearage. Id. at 56. As a result, Pamela filed another motion for contempt.

       The court held an evidentiary hearing on October 21, 2013. On December 27,

2013, the court issued a judgment dissolving the marriage. The court awarded the marital

home, a separate undeveloped lot, and all three of the parties’ vehicles to Douglas. The

court further divided the parties’ personal property and ordered Douglas to pay Pamela

$6,148 to equalize the property distribution. The court concluded:

       The Court finds that the Wife is disabled and unable to be gainfully
       employed. The Husband shall pay to the Wife maintenance in the sum of
       $200 each week until she is able to be gainfully employed. The Wife shall
       verify annually no later than January 31 that she still receives Social
       Security disability benefits, her treating physician’s written opinion that she
       remains unable to work and earned income for the prior year. The Husband
       shall provide health insurance for the Wife through a COBRA plan until the
       Wife is enrolled in the Medicaid program.

       The Husband shall pay the balance of the Wife’s attorney fees in the
       amount of $3,655 in monthly installments of $400 to Bob Zoss law firm
       until paid in full.

       The Husband is not found in contempt of court.

Id. at 9. In a January 16, 2014 order, the trial court resolved Douglas’ motion to correct

error, as follows:


                                             3
       The Court, upon review of its prior order that the Husband pay $750
       attorney fees to Wife’s attorney, now affirms that order. Although the
       Court found the Husband not in contempt of court because the agreed
       provisional order was never reduced to writing and filed with the Court, the
       Husband had stopped making maintenance payments to the Wife, whether
       that amount was $200 or $250 per week, requiring her to file an
       information for contempt of court in order to continue to receive
       maintenance during the pendency. Husband shall pay the attorney’s fees to
       Wife’s attorney within 60 days of today’s date.

Id. at 10. This appeal followed.

                              DISCUSSION AND DECISION

       Pamela did not file an appellee’s brief. When an appellee fails to submit a brief,

we do not undertake the burden of developing appellee’s arguments. K.L. v. E.H., 6

N.E.3d 1021, 1029 (Ind. Ct. App. 2014). Instead, we apply a less stringent standard of

review, that is, we may reverse if the appellant establishes prima facie error. Id. Prima

facie error is defined in this context as “at first sight, on first appearance, or on the face of

it.” Id. (quoting Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct. App. 2006)).

                               I. SPOUSAL MAINTENANCE

       Douglas argues the trial court erred in ordering him to pay spousal maintenance,

claiming the court failed to issue a required finding and there is no evidence to support

the award.

       The General Assembly has authorized trial courts to award spousal maintenance.

Ind. Code § 31-15-7-1 (1997). The court’s power to award spousal maintenance is

wholly within its discretion. Spivey v. Topper, 876 N.E.2d 781, 784 (Ind. Ct. App. 2007).

The presumption that the court correctly applied the law in making an award of spousal



                                               4
maintenance is one of the strongest presumptions applicable to the consideration of a case

on appeal. Id.

        When awarding maintenance, the court must make a finding required by Indiana

Code section 31-15-7-2 (1997). See Ind. Code § 31-15-7-1. Indiana Code section 31-15-

7-2 provides, in relevant part:

        If the court finds a spouse to be physically or mentally incapacitated to the
        extent that the ability of the incapacitated spouse to support himself or
        herself is materially affected, the court may find that maintenance for the
        spouse is necessary during the period of incapacity, subject to further order
        of the court.1

        In this case, the final judgment provides:             “The Court finds that the wife is

disabled and unable to be gainfully employed.” Appellant’s App. p. 9. Thus, the trial

court issued the finding required by Indiana Code section 31-15-7-2 that Pamela’s ability

to support herself has been materially affected.

        The next question is whether the evidence supports the court’s finding that Pamela

is unable to support herself due to her medical conditions. When we consider whether

the evidence supports a court’s finding, we do not reweigh the evidence and consider

only the evidence favorable to the court’s judgment. Nikolayev v. Nikolayev, 985 N.E.2d

29, 33 (Ind. Ct. App. 2013), trans. denied.

        The essential inquiry is whether the incapacitated spouse has the ability to support

himself or herself. McCormick v. McCormick, 780 N.E.2d 1220, 1224 (Ind. Ct. App.

2003). The trial court may consider factors including the financial resources of the party


1
  The statute also provides for caregiver maintenance and rehabilitative maintenance, but neither of those
circumstances are present here.
                                                    5
seeking maintenance, the standard of living established in the marriage, the duration of

the marriage, and the ability of the spouse from whom the maintenance is sought to meet

his or her needs while meeting those of the spouse seeking maintenance. Farthing v.

Farthing, 178 Ind. App. 336, 341, 382 N.E.2d 941, 945 (1978).

        Pamela’s medical records were admitted into evidence.2 They discuss doctor’s

office visits and laboratory tests from October 2008 through April 2013. Pamela has

been diagnosed with fibromyalgia and chronic fatigue syndrome, among other conditions.

She first experienced fibromyalgia-derived pain in 2006, before the parties’ marriage.

Douglas was aware of the fibromyalgia diagnosis before the marriage. Tr. p. 264.

        Dr. Clovis Manley became Pamela’s primary care physician in June 2009. From

2009 through 2012, Pamela visited his office every month, and sometimes more often,

due to fibromyalgia.        Dr. Manley prescribed many different medicines to treat her

fibromyalgia, as many as five or six at a time.                   In addition, during the monthly

appointments he frequently adjusted the dosages as needed to address her symptoms or

switched medications when they failed to provide relief or had intolerable side effects.

Dr. Manley also required Pamela to have lab work done as often as three or four times

per year to monitor her conditions and the effects of her medications.




2
  Douglas objected to Pamela’s medical records, claiming he had not been given an opportunity to review
them. The trial court entered the records into evidence but granted Douglas one week to review them and
file a formal objection. If Douglas objected, the court indicated that it would reopen the case and receive
further evidence on the subject. Douglas did not file an objection to the evidence.
         Douglas did not refer to the medical records in his Appellant’s Brief. We remind Douglas that
the Appellant’s Brief must state the facts in accordance with the standard of review. Ind. Appellate Rule
46(A)(6)(a).
                                                    6
       The medical records and Pamela’s testimony establish that she has repeatedly

experienced severe, debilitating pain due to fibromyalgia. Pamela’s symptoms continued

to worsen as of the day of the evidentiary hearing, and on that day she was taking six

different prescribed medications for fibromyalgia. She further reported “widespread

pain” throughout her body, migraines “two to three” times per week, and the loss of use

of her left hand. Id. at 276. In June 2009, she was detained for seventy-two hours for

severe mental distress caused by fibromyalgia-derived pain. She was detained again for

seventy-two hours in 2011 because one of her medications caused severe mental distress

as a side effect.

       Pamela also developed depression, anxiety, and insomnia as a result of suffering

from fibromyalgia.    Dr. Manley prescribed a variety of medicines to address these

conditions, and she has sought therapy.

       These extensive medical conditions sharply limit Pamela’s ability to support

herself. She receives social security disability payments, which began in 2010. In May

2009, one of her doctors determined she could not work outside the home and would be

limited to working four to six hours per day, no more than thirty hours per week, if she

worked from home. In 2010, another doctor said she could work outside the home no

more than twenty hours per week. In 2011, Dr. Manley limited her to working no more

than twenty hours per week, with restrictions of twenty to thirty pounds on lifting and

carrying, and no prolonged standing. In January 2013, Pamela reported to Dr. Manley

that her fibromyalgia medications were helping to treat the symptoms, but she still felt

unable to work.

                                           7
       Fibromyalgia has caused Pamela to have “difficulties with cognitive retention,

learning, reading sometimes, [and] memory loss.” Id. at 218. Pamela has attempted to

find work despite her conditions, but the record demonstrates that she has been entirely

unsuccessful. Early in the marriage, she took a job as a sales clerk at a consignment shop

but was physically unable to do the work. She also took a job that allowed her to work

from home, but her cognitive symptoms made such work impossible. Id. Further, in

2013 Pamela applied at several retail stores, but they had no openings for someone with

her limitations. She considered babysitting, but she believed she would be physically

unable to care for a child older than an infant. She admitted that her migraines and pain

flare-ups would limit her ability to serve as a babysitter. This evidence is sufficient to

establish that she is unable to support herself and has limited assets.

       Douglas asserts that Pamela receives disability payments, has a retirement

account, and received money from the division of marital assets. Pamela testified at the

hearing that her living expenses consume her disability payments, and she had only $200

in her checking account on that day. Further, during the year prior to the evidentiary

hearing, Pamela sold “a great deal” of her personal property for cash, but she had “run

out of things to sell.” Id. at 229, 243. Despite her disability payments, she lived in her

car during a portion of the dissolution action.

       Douglas also claims that spousal maintenance is inappropriate because the

marriage was of relatively short duration and they frequently lived apart. However,

Douglas was aware of Pamela’s fibromyalgia diagnosis when they married. Id. at 264.

Further, she was unable to work on a consistent basis throughout their marriage and was

                                              8
dependent upon his income as a pharmacist, which at the time of the evidentiary hearing

was $2,800 every two weeks.             The trial court could reasonably conclude that the

relatively short duration of the marriage was outweighed by Pamela’s severe medical

conditions, her resulting inability to work, her dependence upon Douglas for income

during the marriage, and the fact that he can meet his own financial needs while paying

maintenance to Pamela. Douglas has failed to establish prima facie error in the trial

court’s award of maintenance.

                                     II. ATTORNEY’S FEES

       Douglas argues that the trial court erred in ordering him to pay $750 in attorney’s

fees in relation to the parties’ dispute over temporary maintenance.3 He notes that he was

not in contempt of court, so he concludes the attorney’s fee award was unjustified.

       The governing statute, Indiana Code section 31-15-10-1 (1997), provides in

relevant part:

       The court periodically may order a party to pay a reasonable amount for the
       cost to the other party of maintaining or defending any proceeding under
       this article and for attorney’s fees and mediation services, including
       amounts for legal services provided and costs incurred before the
       commencement of the proceedings or after entry of judgment.

The legislature has thus deemed it appropriate that a party, who otherwise could not

afford an attorney in connection with dissolution proceedings, have access to an

attorney’s services by providing that the other party is responsible for paying the attorney

fees. Beeson v. Christian, 594 N.E.2d 441, 443 (Ind. 1992).


3
 He is not challenging the trial court’s attorney’s fee award of $3,655 in the decree of dissolution of
marriage.
                                                  9
       The plain language of Indiana Code section 31-15-10-1 does not require a finding

of contempt as a condition precedent to an award of attorney’s fees. Instead, a court

should consider the spouses’ resources, economic condition, ability to earn income, the

responsibility of the spouses in incurring the fees, and other similar factors that would

bear on the reasonableness of the award. Mitchell v. Mitchell, 875 N.E.2d 320, 325 (Ind.

Ct. App. 2007), trans. denied.

       The trial court never issued a provisional order establishing temporary

maintenance, so the court correctly noted that Douglas did not commit contempt by

ending his temporary maintenance payments.           Nevertheless, the $750 award was

justifiable under the circumstances of this case. By the time the trial court reaffirmed the

award in its January 16, 2014 order, it had been provided with evidence that at the time

Pamela requested temporary maintenance, she had been in poor financial condition. She

had lived in her car for a portion of the dissolution proceedings and was unable to work

due to her medical conditions. Even after Pamela obtained an apartment, living expenses

consumed most of her disability payments.         By contrast, Douglas’s earnings were

unaffected by the dissolution case and far surpassed Pamela’s income.

       In addition, when Pamela sent Douglas a proposed provisional order reflecting

their agreement that he would pay temporary maintenance, Douglas rejected its terms and

did not file it. Thus, even though Douglas made some temporary spousal maintenance

payments per their tentative agreement, Pamela was required to return to court to resolve

their dispute and obtain relief from her financial circumstances. Douglas has failed to

demonstrate prima facie error arising from the trial court’s award of $750 for attorney’s

                                            10
fees. See id. (affirming attorney fee award to Wife because Wife’s counsel had to

prepare a domestic relations order after Husband’s counsel was ordered to prepare the

order but failed to do so).

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

       VAIDIK, C.J., and KIRSCH, J., concur.




                                            11